        Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 1 of 22



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                                                      )
MICHAEL ETCHEGOINBERRY, et al.,                       )
                                                      )   No. 11-564 L
                       Plaintiffs,                    )
                                                      )   Senior Judge Marian Blank Horn
       v.                                             )
                                                      )   Electronically filed on
THE UNITED STATES OF AMERICA,                         )   December 27, 2019
                                                      )
                       Defendant.                     )
                                                      )

 JOINT STATUS REPORT AND MOTION FOR FURTHER STAY OF PROCEEDINGS

       Plaintiffs and Defendant United States of America (the “Parties”) respectfully submit this

Twenty-ninth Joint Status Report regarding the progress of their settlement discussions. For the

reasons stated in this Joint Status Report, the Parties move that the stay of this matter be

continued to and including March 27, 2020, and that the Parties file a further Joint Status Report

on that date.

       1.       On October 2, 2019, this Court issued a further stay of this case until December

27, 2019. ECF No. 130. That stay tracked the stay requested (and ultimately granted) in

Westlands Water Dist. v. United States, Case No. 2013-5069 (Fed. Cir.) (“Westlands”). See Oct.

23, 2019, Order, Westlands (ECF No. 74).

       2.       As previously reported, the United States and Westlands Water District

(“Westlands”) reached a settlement regarding the management of drainage within Westlands’

service area (“Settlement Agreement”). This Settlement Agreement would provide the means

for resolving all pending claims in this case and in Westlands, and may affect the provision of

drainage service under orders issued by the district court in Firebaugh Canal Water Dist., et al.

v. United States, et al., Case No. 88-cv-634-LJO (E.D. Cal.) (“Firebaugh”).

                                                  1
        Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 2 of 22



       3.      On September 16, 2015, the Federal Defendants in Firebaugh reported to the

United States District Court for the Eastern District of California that the United States and

Westlands executed the Settlement Agreement. See Federal Defendants’ Notice of Filing

Settlement Agreement, Sept. 16, 2015, Firebaugh (ECF No. 1001). The Settlement Agreement

is attached to the Notice of Filing Settlement Agreement and identifies certain provisions of a

proposed settlement of the Etchegoinberry case. See id. Implementation of the Settlement

Agreement depended on the enactment of authorizing federal legislation. Legislation authorizing

the implementation of the Settlement Agreement was not enacted by January 15, 2017, which

had been the deadline for legislative action under the Settlement Agreement.

       The United States and Westlands executed an addendum to the Settlement Agreement,

extending by one year, to January 15, 2018, the date by which the Settlement Agreement would

become voidable by either party if authorizing legislation were not enacted into law. Legislation

authorizing the implementation of the Settlement Agreement was not enacted by January 15,

2018. Nevertheless, neither the United States nor Westlands has voided the Settlement

Agreement.

       4.      Because Congress did not pass enabling legislation by the January 15, 2018,

expiration of the Firebaugh stay, the United States filed a status report indicating that the Bureau

of Reclamation (“Reclamation”) is returning to implementation of the control schedule. A copy

of the declaration the United States filed in Firebaugh in support of that status report was

attached to the Parties’ Twenty-first Joint Status Report (ECF No. 115). A further status report

and accompanying declaration were filed in Firebaugh on October 1, 2019, and are attached as

Exhibit 1 to this Joint Status Report. That report states that Reclamation is continuing the

development of a comprehensive control schedule that will address in detail the expected project



                                                 2
        Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 3 of 22



activities associated with the implementation of drainage service for both Westlands and for

districts situated in the San Luis Unit north of Westlands. Status Report, Ex. 1 ¶ 7.c (attached

hereto as Ex. 1).

       5.      Because of the developments stated above, the United States and Westlands

moved to extend the stay of the Westlands action currently pending before the Federal Circuit.

On October 23, 2019, the Federal Circuit continued the stay in Westlands until December 20,

2019. Oct. 23, 2019, Order, Westlands (ECF No. 74). On December 20, the Westlands parties

filed a status report and unopposed motion to continue the stay in that case until March 19, 2020.

Dec. 20, 2019, Status Report, Westlands (ECF No. 75). In that filing, the Westlands parties

report that the parties “have continued to work on [conditions required to implement the parties’

settlement agreement that have not yet occurred] in an attempt to reach final resolution.” Id. at

1.The Federal Circuit has not yet acted on the motion to extend the stay of the Westlands action.

       6.      In sum, because Congress has not passed the enabling legislation called for in the

Settlement Agreement, Reclamation has returned to implementing the control schedule.

Consequently, the Parties and Westlands have been exploring and continue to actively explore

ways by which they can attain the benefits of the Settlement Agreement, including the settlement

of Etchegoinberry.

       7.      For the foregoing reasons, the Parties respectfully request that this Court continue

the stay of this case for 91 days (i.e., to and including March 27, 2020) so as to allow the Parties

to continue to explore ways by which they can attain the benefits of the Settlement Agreement,

including the settlement of Etchegoinberry. The Parties propose that they file a Joint Status

Report on those efforts and discussions on March 27, 2020.




                                                  3
       Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 4 of 22




Dated: December 27, 2019                        Respectfully submitted,


BEVERIDGE & DIAMOND, P.C.                       JEAN E. WILLIAMS
                                                Deputy Assistant Attorney General
                                                Environmental & Natural Resources Division
By Eric L. Klein
Eric L. Klein                                   By Frank J. Singer
Gus B. Bauman                                   FRANK J. SINGER
1350 I Street, N.W., Suite 700                  United States Department of Justice
Washington, DC 20005                            Environment & Natural Resources Division
Tel: (202) 789-6000 / Fax: (202) 789-6190       Natural Resources Section
Email: eklein@bdlaw.com                         Post Office Box 7611
        gbauman@bdlaw.com                       Washington, D.C. 20044-7611
                                                Telephone: (202) 616-9409
                                                Fax: (202) 305-0506
                                                Email: frank.singer@usdoj.gov
KERSHAW, COOK & TALLEY PC
                                                Attorney for the United States
William A. Kershaw
Lyle W. Cook
401 Watt Avenue
Sacramento, CA 95864
Tel: (916) 779-7000 / Fax: (916) 721-2501
Email: bill@kctlegal.com
        lyle@kctlegal.com

Counsel for Plaintiffs




                                            4
Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 5 of 22



                                                                 Exhibit 1
                                                    to Joint Status Report




                    EXHIBIT 1
                       to Joint Status Report
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 6 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 1 of 8


 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
—    Environment and Natural Resources Division
     United States Department of Justice

4    STEPHEN M. MACFARLANE (N.Y. 2456440, D.C. 439139)
     Senior Attorney
     Environment and Natural Resources Division
6    United States Departthent of Justice
     501 “1” Street, Suite 9-700
7    Sacramento, CA 95814
     Telephone: (916) 930-2204
 8
     Fax: (916) 930-2210
 9   Email: Stephen.Macfarlane@usdoj.gov
     JEFFREY N. CANDRIAN (Cob. 43839)
10   Trial Attorney
     Environment and Natural Resources Division
Ii
     United States Department of Justice
12   999 18111 St. S. Terrace #370
     Denver, CO 80202
13   Telephone: (303) 844-1382
     Fax: (303) 844-1350
14
     Email: jeffrey.candrian@usdoj.gov
IS
     Attorneys for Federal Defendants
16
17                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
18
     FIREBAUGH CANAL WATER DISTRICT and                                ) l:88-cv-00634-LJO/SKO
19   CENTRAL CALIFORNIA IRRIGATION DISTRICT,                           ) l:91-cv-00048-LJO/SKO
20                                                                     ) (Partially Consolidated)
                                         Plaintiffs,
21   v.                                                                )
                                                                           DECLARATION OF
22   UNITED STATES OF AMERICA, et aL,                                      RICHARD A. WELSH
                                                                       )
23                                                                     )   INSUPPORTOF
                                         Defendants, and               )   FEDERAL DEFENDANTS’
24                                                                     )   STATUS REPORT OF
     WESTLANDS WATER DISTRICT, eta!.,                                  )   OCTOBER 1,2019
25
26                                       Defendants-in-Intervention.   )
27
28   Declaration of Richard A. Welsh
     in Support of Federal Defendants’
     Status Report of October I, 2019
      I :88-cv-00634-LJO-SKO
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 7 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 2 of 8


             I, Richard A. Welsh, declare as follows:
2            1.       1am the Acting Deputy Regional Director of the Bureau of Reclamation’s
3    (“Reclamation”) Mid-Pacific Region, based in Sacramento, California. In my ofFicial capacity

4    as Acting Deputy Regional Director, I am charged with assisting the Regional Director in
5    overseeing the management of Reclamation’s water projects in an area that encompasses the
 6   northern two-thirds of California, most of western Nevada, and part of southern Oregon. I began

 7   serving as the Acting Deputy Regional Director in June 2019 and provide direct oversight of the
 8   Klamath and Lahontan Basin Area OfFices, as well as supervising technical offices and programs
 9   within the region, including the Construction Office and the Divisions of Environmental Affairs;
10   Safety and Emergency Management; Security; Design and Construction; Resources
Il   Management; and Planning. Prior to becoming Acting Deputy Regional Director, I served as the
12   Regional Construction Engineer for the Mid-Pacific Construction Office. I began my
13   Reclamation career in the Lower Colorado Region in 1985 and relocated to the Mid-Pacific
14   Region in 1991. 1am familiar with the actions undertaken by Reclamation to provide drainage
15   service to the San Luis Unit of the Central Valley Project. I make this declaration based upon
16   my personal knowledge, and could and would so testify competently if called to do so.
17           2.       In a previous declaration by Ms. Alicia Forsythe, in support of the United States’
18   Status Report of April I, 2019 (ECF 1034-1), the Court was advised of Reclamation’s actions
19   associated with implementation of drainage service in the San Luis Unit, including the

20   implementation of the 2011 Revised Control Schedule and the 2018 Revised Control Schedule
21   submitted on January 19, 2018. See ECF 1027-I. I now provide this further declaration to
22   update the Court on Reclamation’s activities in the San Luis Unit since April 1,2019.
23   I.      IMPLEMENTATION OF THE CONTROL SCHEDULE AND THE
             WESTLANDS SETTLEMENT
24
             A.       The Westlands Settlement
25
             3.       On January 10,2017, the United States and the Westlands Water District
26
     (“Westlands”) executed an Addendum to the 2015 Westlands Settlement to extend by one year,

28   Declaration of Richard A. Welsh
     in Support of Federal Defendants’
     Status Report of October I, 2019
      I :88-cv-00634-LJO-SKO
                                                        7
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 8 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 3 of 8


 I   from January 15, 2017 to January 15, 2018, the date by which the Westlands Settlement would
2    become voidable if authorizing legislation were not enacted into law. ECF 1013-2. The United
3    States and Westlands have not sought another extension, but neither the United States nor
4    Westlands has taken action to void the Settlement. At this point, no bill has been introduced in
             16th
5    the I          Congress to authorize the 2015 Westlands Settlement. Nevertheless. Westlands and the
6    United States remain engaged in discussions concerning the future of the 2015 Westlands
7    Settlement.
 S             B.        Agreement with San Luis Unit Water District
 9             4.        On April 25, 2017, Reclamation signed the “Agreement between the United
10   Stares and the San Luis Water District” (“San Luis WD Drainage Agreement”). Under the terms
II   of the San Luis WD Drainage Agreement, San Luis Water District (“San Luis WD”) would agree
12   to support amendments to the San Luis Act of 1960, set forth in the San Luis WD Drainage
13   Agreement, that if enacted would relieve the United States of its obligations under the statute to

14   provide drainage service to San Luis WD. San Luis WD would further agree to assume legal
15   responsibility for the management of drainage within its boundaries, in exchange for certain
16   consideration requiring approval by Congress.

17             5.        As previously reported to the Court (see ECF 1034-1 ffl 6), Reclamation awarded
18   a S3 million dollar financial assistance agreement to San Luis WD on September 5. 2017, in
19   furtherance of implementation of the San Luis WD Drainage Agreement. Reclamation and San
20   Luis WD are working together to develop a new financial assistance agreement. The final
21   amount has yet to be determined and Reclamation anticipates this agreement to be awarded in
22   Fiscal Year 2020. The new agreement will continue to support the construction of drainage
23   conveyance and reuse infrastructure within San Luis WD.
24              C.       Continued Implementation of the 2018 Revised Control Schedule
25              6.       On January 15, 2018, the one-year extension of the partial stay of the partial
26   judgment and injunctive orders requiring Reclamation to implement drainage service within
27   Westlands expired. In preparation for the expiration of the partial stay, Reclamation reviewed

28   Declaration of Richard A. Welsh
     in Support of Federal Defendants
     Status Report of October I, 2019
      I :88-cv-00634-LJO-SKO
                                                          3
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 9 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 4 of 8


 I   and revised the previous control schedule to update and plan for reinitiating drainage activities

2    within Westlands. On January 19, 2018, Reclamation submitted to the Court the 2018 Revised

 3   Control Schedule describing major activities, schedule, and estimated annual funding
4    requirements for the implementation of Phase I of drainage service for the Westlands Central
 5   sub-unit. (ECF 1027-I).

 6           7.       Since submission of the 2018 Revised Control Schedule, Reclamation has
 7   continued with the following project activities:
 8                    a.       Re-scope Proiect Needs: Reclamation, in collaboration with Westlands
 9   and the districts situated in the San Luis Unit north of Westlands—San Luis WD, Panoche Water
10   District, and Pacheco Water District (collectively the “Northerly Area Districts”)—is collecting

II   and analyzing data to verify and validate the original assumptions and conceptual plans
12   presented in the 2008 Feasibility Study. In addition to the overall data collection effort,
13   Reclamation has begun design work on the drainage collection, reuse, and conveyance systems

14   for construction Group G, which is part of the Phase I implementation of drainage service for the
15   Westlands Central subarea. Conceptual designs are being prepared for the drainage collection

16   laterals, pumping plants, reuse irrigation systems, and drainage conveyance pipelines. Members
17   of Reclamation’s design team met with Westlands staff at the Group G construction site in

18   August 2019 to discuss engineering concepts to be used in the facility designs.

19                    b.       Westlands Water District Repayment Contract: Under Reclamation law,
20   construction, operation, and maintenance of agreed upon drainage service features require
21   repayment by Westlands. Reclamation is currently updating a previous draft of the repayment
22   contract to be shared with Westlands for evaluation and input. The Mid-Pacific Region of

23   Reclamation also continues to work on a request for a Basis of Negotiation (“BON”) consistent

24   with Reclamation Directives and Standards PEC 06-01, requesting the Commissioner delegate
25   the authority to negotiate, sign, and administer the repayment contract to the Regional Director in
26   the Mid-Pacific Region. The Mid-Pacific Region anticipates sending the request for a BON to
27   Reclamation Policy Office later this year. The Reclamation Policy Office then completes its
28   Declaration of Richard A. Welsh
     in Support of Federal Defendants’
     Status Report of October I. 2019
      I :88-cv-00634-LJO-SKO
                                                        4
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 10 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 5 of 8


 I   review and transmits the BON to the Commissioner’s Office for approval. Reclamation
2    resources within the region have been challenging as contracting staff have also been working on
3    contract conversion processes throughout the region.
4                    c.       Comprehensive Control Schedule: Reclamation continues work on a
5    comprehensive control schedule for the entire drainage obligation within both Westlands and the

 6   Northerly Area Districts, based on the 2008 Feasibility Study. Reclamation continues to refine
7    appropriate environmental compliance, land acquisition, design, procurement and construction
 8   activities related to implementing drainage. The comprehensive control schedule is being

 9   reviewed and refined in preparation for finalization. After finalization, Reclamation anticipates

10   providing the Comprehensive Control Schedule to the Court and the parties in a supplemental
II   status report. The comprehensive control schedule is being utilized to guide the design efforts
12   for the construction Group G drainage facilities as part of Phase 1 of Westlands Central.

13   Reclamation’s ability to successfully implement the control schedule will be based on the
14   availability of appropriations irom Congress.
15           8.       As described in Ms. Forsythe’s previous declaration (ECF 1035-1), the San Luis
16   Demonstration Treatment Facility (“Demo Plant”) was shut down in January 2019 to retrofit the
17   solid waste handling system. Reclamation awarded a construction contract for the retrofit work
18   on September 18, 2019 in amount of$l,193,445.00. The construction contract duration is for
19   nine months and the Demo Plant will remain shut down during construction. On June 18, 2019,
20   Reclamation’s Technical Service Center in Denver started conducting bench-scale tests to I)
21   simulate full-scale evaporation processes, and 2) optimize membrane processes to inform future
22   pilot testing and identify full-scale optimization opportunities at the Demo Plant once

23   construction retrofits are complete.
24   II.     SUPPORT FOR ADDITIONAL DRAINAGE PROJECTS
25           9.       In addition to reinitiating work under the 2018 Revised Control Schedule,

26   Reclamation has taken a series of drainage-related actions in continued support of the following
27   projects:
28   Declaration of Richard A. Welsh
     in Support of Federal Defendants
     Status Report of October 1,2019
      I :88-cv-00634-LJO-SKO
                                                       5
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 11 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 6 of 8


                      a.      Grassland Bypass Project: Reclamation and the San Luis & Delta-
2    Mendota Water Authority (“Authority”) continue to implement the 2009 Agreement for the
3    Continued Use of the San Luis Drain (“Third Use Agreement”) that allows the Authority to

4    operate the Grassland Bypass Project (“GBP”) through December31, 2019. The GBP is further
 5   regulated under Waste Discharge Requirements (“WDR”) issued by the California Regional
 6   Water Quality Control Board. The primary goal of the GBP is to protect the Grasslands

 7   wetlands water supply channels from contamination from agricultural drainwater and storm
 8   runoff originating in the Grasslands Drainage Area. Reclamation continues to conduct the GBP
 9   environmental monitoring program to measure selenium and salts in the San Luis Drain, Mud
10   Slough (north), Salt Slough, and the lower San Joaquin River to confirm that monthly load
II   values specified in the Third Use Agreement and WDR continue to be met. The Third Use
12   Agreement is set to expire on December 31, 2019. Reclamation is working with the Grasslands
13   Area Farmers on a Long-Term Storm Water Management Plan (“Storm Water Plan”) that is
14   planned to be completed by the end of the year. The Storm Water Plan would allow the
15   Grasslands Area Farmers to continue to use the San Luis Drain to convey storm water induced
16   flows. Agricultural drainage flows would continue to be managed in the San Joaquin River

17   Improvement Project (“SJRIP”) area as described below.

18                    b.       Continued Implementation of Activities Identified in the Westside
19   Regional Drainage Plan: The following activities have been implemented in support of the
20   Westside Regional Drainage Plan:

21                             i.        Panoche DD continues to implement activities associated with the
22   Westside Regional Drainage Plan, notably the re-use of agricultural drainwater from the
23   Grasslands Drainage Area to irrigate salt-tolerant crops such as pistachios and forage grasses in
24   the SJRIP. As of the end of June 2019, Panoche DD estimates 23,333 acre-feet of drainage
25   water was used to irrigate salt tolerant crops in the SJRIP in Water Year 2019. This water
26   displaced 2,406 pounds of selenium and 207,069 tons of salt from Mud Slough and the San
27   Joaquin River.
28   Declaration ol Richard A. Welsh
     in Support of Federal Defendants’
     Status Report of October I, 2019
      I :88-cv-00634-LJO-5tCO
                                                          6
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 12 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 7 of 8


                              ii.       Ms. Forsythe previously reported on the consequences of a 2017
2    report by the California State Controller, titled “Panoche Water District, Review Report,
3    Administrative and Internal Accounting Controls, March 1,2013, through February 28, 2015,”
4    and on Reclamation’s suspension of grant agreements with Panoche DD for the SJRIP. ECF
5    1034-1 ¶ 10(b)(ii). The suspension remains in effect pending conclusion of an investigation by
 6   the Interior Inspector General. The suspension may affect further development and expansion of
 7   the SJRIP infrastructure, but has not affected current operations of the SJRIP as Reclamation’s
 8   grant agreements do not fund operations of the SJRIP.
 9                            iii.      In an effort to restore funding for the further development and
10   expansion of the SJRIP infrastructure, Reclamation is conferring with representatives of the
11   Grasslands Drainage Area entities regarding options for the future management of drainage
12   service for the Northerly Area Districts. Reclamation was briefed on September 4, 2019 and was
13   informed that the Firebaugh Canal Water District, Panoche Drainage District/Panoche Water

14   District, Charleston Drainage District/San Luis Water District, Pacheco Water District, and
IS   Camp 13 Drainage District are forming a Joint Powers Authority (“JPA”) to provide drainage
16   services relative to the Grassland Basin and the SJRIP, to administer grants from the State of
17   California and to resume the administration of grants from Reclamation in support of drainage

18   projects. The JPA agreement has been approved and is being circulated for signature by the
19   member agencies. The first meeting of the JPA has occurred, and election of the Board
20   Chairman, Vice Chairman, and Secretary has occurred. Also, interim appointments of Interim
21   Managers, Controller and Treasurer have been made. Currently, the interim Managers are
22   working on organization and a budget for consideration by the Board and expect that a transition
23   of work force will occur by next spring. The necessary JPA paperwork has been submitted to the
24   California Secretary of State and an application has been submitted to Reclamation to resume
25   grants to support the provision of drainage in the Grasslands Drainage Area, including at the
26   SJRIP
27
28   Declaration of Richard A. Welsh
     in Support of Federal Defendants
     Status Report of October I. 2019
      I :88-cv-00634-LJO-SKO
                                                          7
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 13 of 22


     Case 1:88-cv-00634-LJO-SKO Document 1037-1 Filed 10/01/19 Page 8 of 8


                               iv.       In JuLy 2018, the Office of the Inspector General compLeted its
 2   audit of Reclamation’s Cooperative Agreement with Panoche DD for the operations of the
 3   Demo-Plant. The audit report identified S20,777 in unsupported costs and S193,814 in
4    unallowable costs, for a total ofS2l3.891 in questioned costs. Reclamation has been working
 5   with the Office of the Inspector General and Panoche DD to resolve the audit findings.
 6   Reclamation issued Panoche DD a Remedy Notice in August 2019 providing Panoche DD an
 7   opportunity to respond to the audit and institute corrective actions. Reclamation expects to
 8   resolve these audit findings no later than December 2019.
 9           I declare under penalty of perjury that the foregoing is true and correct.
10   Signed this 30th day of September 2019, in Sacramento County, California.




13                                             Ahard A. Welsh
14

IS
16
17

18

19

20

21
11


23

24

25

26

27

28   Declaralion of Richard A. Welsh
     in Support of Federal Deflmdants’
     Status Report of October I, 2019
     I :88-cv-00634-LJO-SKO
                                                           8
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 14 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 1 of 9


 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   Environment and Natural Resources Division
     United States Department of Justice
 3
     STEPHEN M. MACFARLANE (N.Y. 2456440, D.C. 439139)
 4   Senior Attorney
     Environment and Natural Resources Division
 5   United States Department of Justice
     501 I Street, Suite 9-700
 6   Sacramento, California 95814
     Tel: (916) 930-2204
 7   Fax: (916) 930-2210
     Email: Stephen.Macfarlane@usdoj.gov
 8
     JEFFREY N. CANDRIAN (Colo. 43839)
 9   Trial Attorney
10   Environment and Natural Resources Division
     United States Department of Justice
11   999 18th St. S. Terrace #370
     Denver, CO 80202
12   Tel: (303) 844-1382
     Fax: (303) 844-1350
13
     Email: jeffrey.candrian@usdoj.gov
14
     Attorneys for Federal Defendants
15
                                IN THE UNITED STATES DISTRICT COURT
16                            FOR THE EASTERN DISTRICT OF CALIFORNIA
17   FIREBAUGH CANAL WATER DISTRICT and               ) 1:88-cv-634-LJO/SKO
     CENTRAL CALIFORNIA IRRIGATION DISTRICT,          ) 1:91-cv-048-LJO/SKO
18                                                    ) (Partially Consolidated)
                          Plaintiffs,                 )
19                                                    ) FEDERAL DEFENDANTS’
     v.                                               ) STATUS REPORT
20                                                    ) OF OCTOBER 1, 2019
     UNITED STATES OF AMERICA, et al.,                )
21                                                    )
                          Defendants, and             )
22                                                    )
     WESTLANDS WATER DISTRICT, et al.,                )
23                                                    )
                          Defendants-in-Intervention. )
24                                                    )
25
             Federal Defendants in the above-captioned case, through their undersigned attorneys,
26   respectfully submit this Status Report of October 1, 2019, to provide the Court with an update on
27   the present status of actions by the Federal Defendants with regard to providing drainage service
28   to the San Luis Unit (“SLU”) of the Central Valley Project (“CVP”). On December 7, 2009, the

     Federal Defendants’ Status Report               1
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
         Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 15 of 22


          Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 2 of 9


 1   Court signed a Scheduling Order (ECF 758) that, among other things, directed the Federal
 2   Defendants to perform the actions “as the Bureau of Reclamation has proposed to perform
 3   them,” summarized in Part I of the Parties’ Supplemental Status Report of November 18, 2009
 4   (ECF 752). This Status Report focuses on Federal Defendants’ activities since April 1, 2019,
 5   with respect to those actions. 1 In support of this Status Report, Federal Defendants submit the
 6   Declaration of Richard A. Welsh (“Welsh Decl.”).

 7   I.       IMPLEMENTATION OF THE RECORD OF DECISION

 8            As the record in this case reflects, Reclamation in 2009 commenced implementation of its

 9   Record of Decision, San Luis Drainage Feature Re-Evaluation (March 2007) (“2007 SLDFRE

10   ROD”), and has been implementing the 2007 SLDFRE ROD in accordance with schedules and

11   cost estimates contained in control schedules provided to the Court and the parties.

12   Implementation of the 2007 SLDFRE ROD is subject to existing authorities and the existing

13   appropriations ceilings under the San Luis Act, Pub. L. 86-488, 74 Stat. 156, and further subject

14   to applicable law and the availability of funds appropriated by the Congress and the Office of

15   Management and Budget. ECF 752 at 2-3. Federal Defendants have further explained that

16   construction of any drainage service facilities within Westlands Water District (“Westlands”),

17   including but not limited to the actions set forth in the control schedules, requires Westlands to

18   repay construction costs and to pay operation and maintenance costs of such facilities. Id. at 3.

19            Federal Defendants provided a revised control schedule to the Court on November 4,

20   2011 (see ECF 946 at 2-3; ECF 921, 921-1 & Attach.) (“Revised Control Schedule”). 2 This

21   Revised Control Schedule provided for data-gathering, design, and construction, with associated

22
     1
23     Federal Defendants previously provided the Court with Status Reports dated April 1, 2010 (ECF 761), October 1,
     2010 (ECF 812), April 1, 2011 (ECF 864), October 1, 2011 (ECF 912), April 1, 2012 (ECF 946), October 1, 2012
24   (ECF 962), April 1, 2013 (ECF 963), October 1, 2013 (ECF 967), April 1, 2014 (ECF 974), October 1, 2014 (ECF
     980), April 1, 2015 (ECF 1000), October 1, 2015 (ECF 1005), April 1, 2016 (ECF 1011), October 1, 2016 (ECF
25   1012), April 1, 2017 (ECF 1025), October 1, 2017 (ECF 1026), April 1, 2018 (ECF 1033), October 1, 2018 (ECF
     1034), and April 1, 2019 (ECF 1035) on their progress in performing those actions. In addition, Federal Defendants
26   filed a Supplemental Status Report on January 19, 2018, following the expiration of the partial stay previously
     granted by this Court with regard to drainage activities in Westlands Water District (ECF 1027).
27
     2
      The Federal Defendants’ Status Report of April 1, 2012 summarizes the development of the Revised Control
28   Schedule. See ECF 946 at 2-3.


     Federal Defendants’ Status Report                        2
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
      Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 16 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 3 of 9


 1   cost estimates, for drainage facilities in a portion of the central sub-unit of Westlands, and for a
 2   Demonstration Treatment Plant (“Demo-Plant”). The Demo-Plant is located in the northerly
 3   area of the SLU and within the San Joaquin River Improvement Project (“SJRIP”), situated in
 4   the Panoche Drainage District (“Panoche DD”), in Firebaugh, California. Following the
 5   expiration of the partial stay on January 15, 2018, Federal Defendants submitted an updated
 6   Revised Control Schedule (“2018 Revised Control Schedule”) to the Court and the parties, as an
 7   attachment to the Supplemental Declaration of Federico Barajas Re: Revised Control Schedule
 8   (ECF 1027-1), which accompanied Federal Defendants’ Supplemental Status Report (ECF
 9   1027). As Mr. Welsh explains, the 2018 Revised Control Schedule contains a description of
10   major activities, together with revisions to schedule and estimated annual funding requirements,
11   for the implementation of Phase 1 of drainage service for Westlands’ Central sub-unit. Welsh
12   Decl. ¶ 6. The latest activities implemented under the 2018 Revised Control Schedule are
13   discussed below.
14           A.       Westlands Settlement and the Drainage Agreement with
                      San Luis Water District.
15
             On September 16, 2015, Federal Defendants notified the Court that the United States and
16
     Westlands had executed a Settlement Agreement (“Westlands Settlement”) concerning drainage
17
     within Westlands’ boundaries. ECF 1001. The Westlands Settlement requires the enactment of
18
     federal authorizing legislation before it can be implemented. Federal Defendants have
19
     summarized, in prior status reports, the steps they and Westlands have taken in an attempt to
20
     secure the enactment of legislation authorizing implementation of this settlement. See, e.g., ECF
21
     1026 at 3 (Status Report of Oct. 1, 2017); ECF 1033 at 3-4 (Status Report of Apr. 1, 2018); ECF
22
     1034 at 3-4 (Status Report of Oct. 1, 2018). A bill introduced in the House during the 115th
23
     Congress failed to secure a floor vote, and no action was taken in the Senate regarding the
24
     Westlands Settlement. ECF 1034 at 3. At this time, no bill has been introduced in the 116th
25
     Congress to authorize the Westlands Settlement. The Westlands Settlement, as amended, has by
26
     its own terms now become voidable because the necessary authorizing legislation was never
27
     enacted. Welsh Decl, ¶ 3. However, neither Westlands nor the United States have exercised their
28

     Federal Defendants’ Status Report                 3
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 17 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 4 of 9


 1   rights to void the settlement. Id. Westlands and the United States remain engaged in discussions
 2   concerning settlement. Id.
 3            Federal Defendants have also previously reported on the negotiation of a separate
 4   drainage agreement with the San Luis Water District (“San Luis WD”), one of the districts
 5   situated in the SLU north of Westlands. See, e.g., ECF 1033 at 4-5. The parties signed this
 6   agreement in April, 2017 (“San Luis WD Drainage Agreement”). Welsh Decl. ¶ 4. Pursuant to

 7   the terms of the San Luis WD Drainage Agreement, San Luis WD would agree to support

 8   amendments to the San Luis Act of 1960 that, if enacted, would relieve the United States of its

 9   obligations under that statute to provide drainage service to San Luis WD. Id. In addition, the

10   San Luis WD would agree to assume legal responsibility for the management of drainage within

11   its boundaries, in exchange for certain consideration requiring approval by Congress. Id.

12           Reclamation previously awarded a $3 million financial assistance agreement to San Luis

13   WD. Id. at ¶ 5. The funds are used to implement the terms of San Luis WD Drainage

14   Agreement. Id. San Luis WD’s implementation of actions under the financial assistance

15   agreement are ongoing and are expected to be completed in approximately two years.

16   Reclamation and San Luis WD are also working on the terms of a new financial assistance

17   agreement—the amount has yet to be determined—that Reclamation expects will be awarded in

18   Fiscal Year 2020. Id. The new funds will continue to support drainage-related infrastructure in

19   the San Luis WD. Id.

20           B.       Continued Implementation of the 2018 Revised Control Schedule.

21           Since the submission of the 2018 Revised Control Schedule, Mr. Welsh reports that

22   Reclamation is implementing the following project activities:

23                    1. Re-scope project needs. Reclamation, in collaboration with Westlands, San

24   Luis WD, Panoche Water District, and Pacheco Water District, is collecting and analyzing data

25   to verify that the original assumptions and conceptual plans presented in the 2008 Feasibility

26   Study are still accurate. Id. at ¶ 7(a). In addition, Reclamation started design work on the

27   drainage collection, reuse, and conveyance systems for construction Group G, which is part of

28   the Phase 1 implementation of drainage service for the Westlands Central subarea. Id. Members


     Federal Defendants’ Status Report                4
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 18 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 5 of 9


 1   of Reclamation’s design team also met with Westlands staff in the field in August, 2019, to
 2   discuss which engineering concepts to use in the facility designs. Id.
 3                    2. Westlands Water District Repayment Contract. Under Reclamation law,
 4   Westlands is required to repay the United States for the construction, operation, and maintenance
 5   of agreed upon drainage service features. Reclamation is updating a previous draft of the
 6   repayment contract to be shared with Westlands for evaluation and input. Id. at ¶ 7(b).
 7   Reclamation is continuing work on a Basis of Negotiation consistent with Reclamation
 8   Directives and Standards PEC 06-01. Id. The Basis of Negotiation being prepared by
 9   Reclamation’s Mid-Pacific Region would request that the Commissioner of Reclamation
10   delegate the authority to negotiate, sign, and administer the repayment contract to the Regional
11   Director in the Mid-Pacific Region. Id. The Mid-Pacific Region anticipates sending the request
12   for a Basis of Negotiation to the Reclamation Policy Office this fall. Id. Advancing the
13   repayment contract for drainage has been slowed because Reclamation personnel have also been
14   working on contract conversion requests from contractors throughout the region. Id.
15                    3. Comprehensive Control Schedule. Reclamation continues work on a
16   comprehensive control schedule for the entire drainage obligation within Westlands, San Luis
17   WD, Panoche Water District, and Pacheco Water District, based on the 2008 Feasibility Study.
18   Id. at ¶ 7(c). These activities include defining the appropriate environmental compliance and
19   making decisions on land acquisition, design, procurement and construction related to
20   implementing drainage. Id. Once these activities are finalized, Reclamation anticipates
21   providing the Comprehensive Control Schedule to the Court and the parties in a supplemental
22   status report. Id. Reclamation’s ability to successfully implement the control schedule will be
23   based on the availability of appropriations from Congress. Id.
24                    4. Demonstration Treatment Facility. The purpose of the San Luis Demo-Plant
25   is to 1) demonstrate and operate the reverse osmosis and selenium biotreatment technologies in
26   order to collect the necessary data for final design of three full-scale drainage treatment
27   components in Westlands, and 2) to evaluate other innovate technologies that may reduce the
28   cost and environmental impacts of implementing drainage. The Demo-Plant was shut down in

     Federal Defendants’ Status Report                 5
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 19 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 6 of 9


1    January 2019 to retrofit the solid waste handling system. Id. at ¶ 8. On September 18, 2019,
2    Reclamation awarded a construction contract for the retrofit work in amount of $1,193,445.00.
3    Id. The construction contract duration is for nine months and the Demo-Plant will remain down
4    until construction is complete. Id. In connection with the Demo-Plant, on June 18, 2019,
5    Reclamation’s Technical Service Center in Denver started conducting tests to 1) simulate full-
6    scale evaporation processes, and 2) optimize membrane processes to inform future pilot testing
7    and identify full-scale optimization opportunities at the Demo Plant once the retrofits are
8    complete. Id.
9    II.     RECLAMATION SUPPORT FOR ADDITIONAL DRAINAGE PROJECTS
10           In addition to the activities summarized in Section I above, Reclamation has taken
11   additional drainage-related actions:
12           A.       Activities Associated with the Grassland Bypass Project.
13           Federal Defendants have summarized in previous status reports Reclamation’s activities
14   in support of the Grassland Bypass Project (“GBP”). The GBP uses a segment of the San Luis
15   Drain to remove agricultural drainage from the Grassland Drainage Area under Waste Discharge
16   Requirements (“WDR”) established by the Regional Water Quality Control Board. Id. at ¶ 9(a).
17   The GBP is designed to protect the water supply channels for the Grasslands wetlands from
18   contamination from agricultural drainwater and storm runoff originating in the Grasslands
19   Drainage Area. Id. Reclamation continues to conduct the GBP environmental monitoring
20   program to measure selenium and salts in the San Luis Drain, Mud Slough (north), Salt Slough,
21   and the lower San Joaquin River continue to be met. Id. Reclamation is also working with
22   farmers in the Grasslands area on a Long-Term Storm Water Management Plan that is expected
23   to be completed by the end of the year. Id. The plan would allow farmers to continue to use the

24   San Luis Drain to convey flows that result from storm runoff. The drainage flows from

25   agriculture would continue to be managed in the SJRIP. Id. The SJRIP allows agricultural

26   drainwater from the Grassland Drainage Area, which is high in salt content, to be re-used to

27   irrigate salt-tolerant crops, such as pistachios and forage grasses. Id. at 9(b)(i).

28           B.       Activities Associated With the Westside Regional Drainage Plan.

     Federal Defendants’ Status Report                  6
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
      Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 20 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 7 of 9


 1           The Panoche DD continues to implement activities associated with the Westside
 2   Regional Drainage Plan and the SJRIP, including specifically the re-use of drainage flows on
 3   salt-tolerant crops. As of the end of June, 2019, Panoche DD estimates that over 23,000 acre-
 4   feet of drainage water was used to irrigate salt tolerant crops in the SJRIP, during the 2019 water
 5   year. Id. Mr. Welsh reports that this re-use displaced 2,406 pounds of selenium and 207,069
 6   tons of salt from Mud Slough and the San Joaquin River. Id.
 7           In a prior declaration, Ms. Alicia Forsythe from Reclamation reported on a 2017 report
 8   by the California State Controller, titled “Panoche Water District, Review Report, Administrative
 9   and Internal Accounting Controls, March 1, 2013, through February 28, 2015,” and on
10   Reclamation’s subsequent suspension of grant agreements with Panoche Drainage District for
11   the SJRIP. ECF 1034-1; Welsh Decl. ¶ 9(b)(ii). The suspension remains in effect until Interior’s
12   Inspector General completes an investigation related to the allegations in the report. Id.
13   Although the suspension could limit additional expansion of the SJRIP infrastructure, so far it
14   has not affected current operations of the SJRIP. Id. Reclamation’s grant agreements do not
15   fund SJRIP operations. Welsh Decl. ¶ 9(b)(ii).
16           While the investigation is underway, and in an effort to fund further development and
17   expansion of the SJRIP infrastructure, Reclamation is conferring with representatives of the
18   Grasslands Drainage Area entities regarding options for the future management of drainage
19   service for the San Luis WD, Panoche Water District, and Pacheco Water Districts. Id. at ¶
20   9(b)(iii). Reclamation was advised on September 4, 2019 that the Firebaugh Canal Water
21   District, Panoche DD/Panoche Water District, Charleston Drainage District/San Luis Water
22   District, Pacheco Water District, and Camp 13 Drainage District are forming a Joint Powers
23   Authority (“JPA”) to provide 1) drainage services relative to the Grassland Basin and the SJRIP,
24   2) to administer grants from the State of California, and 3) to resume the administration of grants
25   from Reclamation in support of drainage projects. Id. The JPA agreement received initial
26   approval and the agreement is being circulated for signature by the member agencies. Id. The
27   Board Chairman, Vice Chairman, and Secretary were elected at the JPA’s first meeting. Id.
28   Interim managers have also been appointed and they are working on organizing an initial budget.

     Federal Defendants’ Status Report                7
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 21 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 8 of 9


1    Id. The necessary JPA paperwork has been submitted to the California Secretary of State. Id.
2    Furthermore, an application has been submitted to Reclamation to resume grants for drainage-
3    related activities in the Grasslands Drainage Area, including at the SJRIP. Id.
4            In July 2018, Interior’s Inspector General completed its audit of Reclamation’s
5    Cooperative Agreement with Panoche Drainage District for operations of the Demo-Plant. Id. at
6    ¶ 9(b)(iv). The audit identified $20,777 in unsupported costs and $193,814 in unallowable costs.
7    Id. Reclamation is working with Interior’s Inspector General and the Panoche Drainage District
8    to resolve these findings, and expects to do so by December, 2019. Id. Reclamation issued
9    Panoche Drainage District a Remedy Notice in August, 2019, which provided Panoche Drainage
10   District with an opportunity to respond to the audit and take corrective actions. Id.
11           Respectfully submitted this 1st day of October, 2019, by:
12
     OF COUNSEL:                                   JEAN E. WILLIAMS
13                                                 Deputy Assistant Attorney General
14   SHELLY V. RANDEL                              Environment and Natural Resources Division
     Attorney-Advisor
15   Office of the Solicitor
     Department of the Interior                    /s/ Jeffrey N. Candrian
16
     Washington, D.C.                              STEPHEN M. MACFARLANE
17                                                 Senior Attorney
     AMY L. AUFDEMBERGE                            Environment and Natural Resources Division
18   Assistant Regional Solicitor                  United States Department of Justice
     Pacific Southwest Region                      501 I Street, Suite 9-700
19
     Department of the Interior                    Sacramento, California 95814
20   Sacramento, California                        Tel: (916) 930-2204
                                                   Fax: (916) 930-2210
21                                                 Email: Stephen.Macfarlane@usdoj.gov
22                                                 JEFFREY N. CANDRIAN
                                                   Trial Attorney
23                                                 Environment and Natural Resources Division
                                                   United States Department of Justice
24                                                 999 18th St. S. Terrace #370
                                                   Denver, CO 80202
25
                                                   Tel: (303) 844-1382
26                                                 Fax: (303) 844-1350
                                                   Email: jeffrey.candrian@usdoj.gov
27
                                                   Attorneys for Federal Defendants
28

     Federal Defendants’ Status Report                8
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
     Case 1:11-cv-00564-MBH Document 131 Filed 12/27/19 Page 22 of 22


       Case 1:88-cv-00634-LJO-SKO Document 1037 Filed 10/01/19 Page 9 of 9


 1                                       CERTIFICATE OF SERVICE
 2           I hereby certify that on October 1, 2019, I electronically filed the “Federal Defendants’
 3   Status Report of October 1, 2019,” and the “Declaration of Richard A. Welsh in Support of
 4   Federal Defendants’ Status Report of October 1, 2019” with the Clerk of Court using the ECF
 5   system, which automatically will send email notification to the attorneys of record.
 6                                                 /s/ Jeffrey N. Candrian
 7                                                 JEFFREY N. CANDRIAN
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Federal Defendants’ Status Report                9
     of October 1, 2019
     Case No. 1:88-cv-634-LJO/SKO
